Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, claims 1-15 in the reply filed on 25 July 2022 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Status of Claims
Responsive to the amendment filed 25 July 2022 claims 1, 2, 5, 11, and 13-15 are amended and claims 16-20 are withdrawn.  Claims 1-15 are currently under examination.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings were received on 1 July 2020.  These drawings are accepted.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107287588 A (hereinafter “Yang”), in view of US 2017/0008126 A1 (hereinafter “Long”).  
Regarding claim 1, Yang teaches a system that uses laser cladding to generate a near net shape part (See [0002]-[0006] and Figs 1, 3 and 4).   The system of laser cladding to generate a near net shape part defines a system for “additive manufacturing” as the skilled artisan would understand.  
Yang teaches a energy source with first energy beam (see [0036]-[0037] and Fig 1).  Yang teaches a forging head 21 (Fig 1).  Yang further teaches an embodiment in which the forging head is a ring, and the energy beam passes thru the ring (see [0055]-[0063] and Fig 3).  Yang teaches that the system moves relative to the work ([0052] – [0063] and Fig 3).  Yang teaches that when the device is operated the material is fused and that it is forged during the deposition ([0055]-[0063] and Fig 3).
Yang does not teach a second energy beam that is configured to heat a forging area of a cladding layer.  Yang does not envision second energy beam.  
Long teaches an additive manufacturing device (title, fig 1).  Long teaches that the invention uses a laser beam source (“gun”) to generate multiple beams that follow each other, and which would serve to heat treat, or optionally pre-heat the material being acted upon (See Summary and Figs 2-5).  Long teaches that this allows control over solidification rate of the material (summary) .  Long further teaches that the control over solidification rate allows control over microstructure and stresses in the work ([0038]).  
It would have been obvious to one of ordinary skill in the art to have made the device of Yang, and further to have altered it by the modification taught by Long of generating multiple beams from a energy source (summary, Figs 1-5), because Long teaches that this allows control over microstructure and stresses (Summary and [0038]).  The combination of known elements in the art to yield predictable results would have been prima facie obvious to the skilled artisan. 
Regarding claim 2, Yang teaches that the deposition apparatus moves relative to the work ([0055] – [0063] and Fig 3).  
Regarding claims 3-6, Applicant is claiming a manner of operating the device.  Applicant is directed to MPEP 2114 for a more thorough discussion of functional limitations within apparatus claims.
Long teaches that the distance between the different laser spots is a function of the desired degree of cooling of the work ([0038]-[0040]).  Thus the distance between first and second spots would have been either selected or optimized by the skilled artisan in order to achieve the results desired.  Further, in regard to the claims, Long makes abundantly clear that the distance between the laser spots is adjustable to various distances as needed. Thus the apparatus according to the teachings of Long would have met the structures and functions required by the claims. 
Regarding claims 7-8, Applicant is claiming a manner of operating the device.  Applicant is directed to MPEP 2114 for a more thorough discussion of functional limitations within apparatus claims.
Long teaches that the distance between the different laser spots is a function of the desired degree of cooling of the work ([0038]-[0040]).  Thus the distance between first and second spots would have been either selected or optimized by the skilled artisan in order to achieve the results desired.  Further, in regard to the claims, Long makes abundantly clear that the distance between the laser spots is adjustable to various distances as needed. Thus the apparatus according to the teachings of Long would have met the structures and functions required by the claims. 
Regarding claim 9, long clearly envisions a singular “energy gun” is used (Summary, Figs 1-6), meeting the limitation of one source.
Regarding claim 10, Long teaches that the energy gun has multiple sources (Fig 3).
Regarding claim 11, Yang teaches that the forging head has a internal passage (Figs. 1-3).
Regarding claim 12, Yang discloses lasers ([0002]-[0005]).  Long envisions lasers ([0039]).  
Regarding claim 13, Yang teaches that the material is added to the layer ([0013] and Fig 1), meeting the limitation of feeding.
Regarding claim 14, Yang teaches a ring that forges the material (Fig 3), meeting the limitation of a “hammer”. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN 107287588 A (hereinafter “Yang”), in view of US 2017/0008126 A1 (hereinafter “Long”), in view of US 20180371594 A1 (“Raghavan”).  
Yang and Long are applied as stated above.  Yang and Long do not teach wherein a roller is employed.
Raghavan teaches that a roller burnishing is known to impart deep compression to metal parts ([0036]-[0038] and [0055]). 
It would have been obvious to the skilled artisan to have replaced the forging head of Yang with a roller burnishing device taught by Raghavan, because Raghavan teaches that a roller burnishing is known to impart deep compression to metal parts, generating desirable compressive residual stresses ([0036]-[0038] and [0055]).

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734